Hill, J.,
delivered the opinion of the court.
This action was brought by the defendant in error' to recover $1000 and interest due upon a building contract, supposed by him, through mutual mistake or oversight of his, to have been paid prior to a settlement between the parties. Trial was to the court; judgment was for‘’the amount claimed. The substance of the complaint is set forth in Beck v. School District, 54 Colo. 546, wherein it was held'to state a cause of action and the ruling of the trial court to the contrary was reversed. In the former opinion this court said:
. “If the plaintiff made his offer of compromise under the mistaken idea that he had received $3,500 from the district when he had received but $2,500, and the directors, falling into the same error, or knowing that the plaintiff was in error, took advantage of it, accepted the compromise offer, whereupon the contract of full settlement was made, it certainly seems that in equity and good conscience the plaintiff ought to be relieved from such a contract, induced by such an error, and an examination of the authorities show that they are practically unanimous in saying that such a mistake will vitiate such a contract.”
We are of opinion that there is sufficient testimony to support the judgment under either of the declarations above quoted. The former opinion declared the law of the case. There is competent testimony to sustain the finding of facts, for which reasons the judgment is affirmed.

Affirmed.

Gabbert, C. J., and Teller, J., coneur.